1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FELICIA OCAMPO,                                    Case No.: 18-cv-1012-JAH-LL
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO VACATE
                                                        MANDATORY SETTLEMENT
14   UNITED STATES OF AMERICA,
                                                        CONFERENCE AND OTHER PRE-
     WESLEY PETONAK,
15                                                      TRIAL DATES
                                    Defendants.
16
17    WESLEY PETONAK,
18                         Third-Party Plaintiff,
19   v.
20   STARR WRIGHT INSURANCE
21   AGENCY, INC.,
22                     Third-Party Defendants.

23
24         On January 24, 2020, Third-Party Plaintiff Wesley Petonak (“Petonak”) and Third-

25   Party Defendant Starr Surplus Lines Insurance Co. (“Starr”) filed a “Joint Motion to Vacate

26   Mandatory Settlement Conference and Other Pretrial Dates.” ECF No. 58. Third-Party

27   Plaintiff Petonak and Third-Party Defendant Starr seek to vacate the date for the Mandatory

28

                                                    1
                                                                                18-cv-1012-JAH-LL
1    Settlement Conference currently set for February 19, 2020 and “all other pretrial dates
2    reflected in the Court’s November 29, 2018 Scheduling Order” [ECF No. 29]. Id. at 2.
3          On May 21, 2018, Plaintiff Felicia Ocampo filed this action against Defendant
4    United States of America. See ECF No. 1. On August 10, 2018, Plaintiff amended her
5    Complaint and added Defendant/Third-Party Plaintiff Petonak. See ECF No. 7.
6          On November 9, 2018, Defendant/Third-Party Plaintiff Petonak filed a Third-Party
7    Complaint against Third-Party Defendants Starr Wright Insurance Agency, Inc., Starr
8    Surplus Lines Insurance Co., Starr-Wright USA, Starr Adjustment Services, Inc. and Starr
9    Wright Risk Purchasing Group, LLC. See ECF No. 24.
10         On June 12, 2019, the Court dismissed Plaintiff Felicia Ocampo’s Complaint against
11   Defendants United States and Petonak. See ECF No. 49. The Court’s Order specifically
12   noted that Defendant Petonak remained in the action as a Third-Party Plaintiff with pending
13   claims against the Third Party Defendants. See ECF No. 49.
14         On June 21, 2019, Third-Party Defendants Starr Wright Insurance Agency, Inc.,
15   Starr-Wright USA, Starr Adjustment Services, Inc., and Starr Wright Risk Purchasing
16   Group, LLC (collectively “Specially Appearing Third-Party Defendants”) moved to
17   dismiss the action against them for lack of personal jurisdiction. ECF No. 52. The Specially
18   Appearing Third-Party Defendants assert Third-Party Defendant Starr is the insurer in this
19   action and the only proper parties are Third-Party Plaintiff Petonak and Third-Party
20   Defendant Starr. See id. On the same day, Third-Party Defendant Starr moved to dismiss
21   Third-Party Plaintiff Petonak’s third cause of action. See ECF No. 51. On August 22, 2019,
22   after both Motions to Dismiss were fully briefed, the Court took the matters under
23   submission. See ECF No. 57.
24         Third-Party Plaintiff Petonak and Third-Party Defendant Starr now seek to continue
25   the date of the Mandatory Settlement Conference and remaining pre-trial dates given the
26   pending Motions to Dismiss. See ECF No. 58 at 3. The Parties further state that they are
27   currently engaged in settlement discussions and wish to avoid incurring additional fees and
28   costs so that they may apply those resources to “good faith settlement discussions.” Id. at

                                                  2
                                                                                 18-cv-1012-JAH-LL
1    4. The Parties request that the Court set a Case Management Conference for April 17, 2020
2    or another date convenient to the Court. Id.
3          Good cause found, the Court GRANTS Third-Party Plaintiff Petonak and Third-
4    Party Defendant Starr’s Joint Motion as follows:
5         1.      The Court VACATES the Mandatory Settlement Conference and the
6    remaining deadlines set forth in the Court’s November 28, 2018 Scheduling Order [ECF
7    No. 29].
8         2.      The Parties are ORDERED to contact the chambers of the undersigned
9    Magistrate Judge within three days of the issuance of an order on Third-Party Defendant
10   Starr’s Motion to Dismiss [ECF No. 51] and the Specially Appearing Third-Party
11   Defendants’ Motion to Dismiss [ECF No. 52] to set a Case Management Conference.
12         IT IS SO ORDERED.
13
14   Dated: January 28, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                               18-cv-1012-JAH-LL
